Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:                  

                 The prior art taken alone or in combination neither discloses nor makes obvious the instant device of claim 1 as a whole as recited below.


1. A multilayer coil component comprising: a multilayer body formed by stacking a plurality of insulating layers, the multilayer body including a coil built in the multilayer body; and a first outer electrode and a second outer electrode that are electrically connected to the coil, wherein the coil is formed by electrically connecting a plurality of coil conductors, the plurality of coil conductors being stacked together with the plurality of insulating layers, the multilayer body has a first end face and a second end face that are located opposite to each other in a length direction of the multilayer body, a first major face and a second major face that are located opposite to each other in a height direction orthogonal to the length direction, and a first lateral face and a second lateral face that are located opposite to each other in a width direction orthogonal to the length direction and to the height direction, the first outer electrode covers a part of the first end face, and extends from the first end face so as to cover a part of the first major face, the second outer electrode covers a part of the second end face, and extends from the second end face so as to cover a part of the first major face, the first major face is a mounting surface of the multilayer coil component, a stacking direction of the multilayer body, and an axial direction of the coil are parallel to the mounting surface, the multilayer coil component further includes a first connecting conductor and a second connecting conductor that are disposed inside the multilayer body, the first connecting conductor connects between a portion of the first outer electrode that covers the first end face, and one of the plurality of coil conductors that faces the portion of the first outer electrode, -31 -the second connecting conductor connects between a portion of the second outer electrode that covers the second end face, and one of the plurality of coil conductors that faces the portion of the second outer electrode, and the first connecting conductor and the second connecting conductor each have a length from about 2.5% to about 7.5% of a length of the multilayer body.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814